DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-14 are pending in the instant invention.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/061895, filed November 16, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/423,409, filed November 17, 2016.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-13, drawn to substituted imidazo[1,2-b]pyridazines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claim 14, drawn to a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), shown to the right above.
	Thus, a first Office action and prosecution on the merits of claims 1-14 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying a particular utility for the substituted imidazo[1,2-b]-pyridazines of the formula (I).
	The following title is suggested: SUBSTITUTED IMIDAZO[1,2-b]PYRIDAZINES AS INTERLEUKIN-23 AND INTERFERON-ALPHA MODULATORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	R1 is NH2 or NHC1-C6 alkyl;
	R2 is H, C1-C6 alkyl, or monocyclic or bicyclic C3-C10 cycloalkyl;
	R3 is H, C1-C6 alkyl, C1-C6 alkyl-OH, or C3-C8 cycloalkyl;
	R4 is a bicyclic 8- to 10-membered heterocyclyl, wherein the bicyclic 8- to 10-membered heterocyclyl contains 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the bicyclic 8- to 10-membered heterocyclyl is optionally substituted with 1, 2, 3, or 4 independently selected R5 substituents;
	each R5 is independently H, C1-C4 alkyl, C(O)NR6R7, C(O)OH, or OC1-C4 alkyl;
	each R6 is independently H or C1-C4 alkyl;
	each R7 is independently H, C1-C4 alkyl, C1-C4 alkyl-OH, heterocyclyl, or C6-C8 aryl, wherein the heterocyclyl is optionally substituted with 1 or 2 independently selected R8 substituents; or
	each R6 and R7, taken together with the nitrogen atom to which they are attached, independently forms a 4- to 8-membered heterocyclyl, wherein each 4- to 8-membered heterocyclyl is optionally and independently substituted with 1 or 2 independently selected R8 substituents; and
	each R8 is independently H, halo, C1-C4 alkyl, or OH.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 1, wherein the compound is of formula (II):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(II)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	R1 is NHC1-C6 alkyl;
	R2 is C1-C6 alkyl or monocyclic or bicyclic C3-C6 cycloalkyl; and
	R4 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 2, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is NHC1-C4 alkyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 3, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is monocyclic or bicyclic C3-C6 cycloalkyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for brevity, clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 4, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein each R8 is independently H, C1-C4 alkyl, or OH.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 5, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R6 is H; and
	R7 is H, C1-C4 alkyl, C1-C4 alkyl-OH, heterocyclyl, or C6-C8 aryl, wherein the heterocyclyl is optionally substituted with 1 or 2 independently selected R8 substituents; or
	R6 and R7, taken together with the nitrogen atom to which they are attached, form a 4- to 8-membered heterocyclyl, wherein the 4- to 8-membered heterocyclyl is optionally substituted with 1 or 2 independently selected R8 substituents.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:

	The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for brevity, clarity, and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to Claim 6, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R4 is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier or diluent and at least one compound according to Claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I)

	Claim 14 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claim includes a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of inflammatory diseases or autoimmune diseases in a patient, including, but not limited to, acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, atherosclerosis, atopic dermatitis, autoimmune gastritis, autoimmune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endo-toxemia fever due to  infection, glomerulonephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endotoxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myocardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and/or a viral disease {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 10,479,793 illustrates the synthesis of substituted imidazo[1,2-b]pyridazines of the formula (I), and/or methods of use thereof {Weinstein, et al. US 10,479,793, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]-pyridazine of the formula (I).
			Similarly, according to the specification, substituted imidazo[1,2-b]pyridazines of the formula (I) are capable of treating a variety of inflammatory diseases or autoimmune diseases in a patient, including, but not limited to, acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, atherosclerosis, atopic dermatitis, autoimmune gastritis, autoimmune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endotoxemia fever due to  infection, glomerulonephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endo-toxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myocardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and/or a viral disease; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any inflammatory diseases or autoimmune diseases in a patient, including, but not limited to, acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, atherosclerosis, atopic dermatitis, autoimmune gastritis, auto-immune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endo-toxemia fever due to  infection, glomerulonephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endotoxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myocardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and/or a viral disease.  There is insufficient disclosure to reasonably conclude that the method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), as recited, would contribute to treatment of any inflammatory diseases or autoimmune diseases in a patient, including, but not limited to, acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, athero-sclerosis, atopic dermatitis, autoimmune gastritis, autoimmune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endotoxemia fever due to  infection, glomerulo-nephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endotoxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myo-cardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and/or a viral disease.  Furthermore, the combination of the instant specification and Weinstein, et al. in US 10,479,793, lacks adequate credible evidence to support the assertion that a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), as recited, would contribute to the prophylaxis of any inflammatory diseases or autoimmune diseases in a patient, including, but not limited to, acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, atherosclerosis, atopic dermatitis, autoimmune gastritis, autoimmune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endotoxemia fever due to  infection, glomerulo-nephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endotoxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myo-cardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and/or a viral disease, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted imidazo[1,2-b]pyridazine of the formula (I), such as N-cyclopropyl-6-(3-((2-hydroxy-2-methylpropyl)carbamoyl)-1H-indol-1-yl)-8-(methylamino)imidazo[1,2-b]pyridazine-3-carboxamide, shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]-pyridazine of the formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro and/or in vivo method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine of the formula (I), wherein the inflammatory disease or autoimmune disease in a patient includes, but is not limited to, acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, atherosclerosis, atopic dermatitis, autoimmune gastritis, autoimmune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endotoxemia fever due to  infection, glomerulo-nephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endotoxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myocardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and/or a viral disease, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating a disease in a patient, comprising administering… a substituted imidazo[1,2-b]-pyridazine of the formula (I), is clearly justified.
	The examiner suggests replacing the existing recitation with the following recitations(s), to overcome this rejection:
14.	A method for modulating interleukin-23 activity or interferon-alpha activity in a patient, wherein the method comprises administering to the patient in need of such treatment a therapeutically effective amount of at least one compound according to Claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.


15.	The method according to Claim 14, wherein the patient has an autoimmune disease or an inflammatory disease.

16.	The method according to Claim 15, wherein the autoimmune disease or the inflammatory disease is selected from the group consisting of acute myelogenous leukemia, acute pancreatitis, acute synovitis, adult respiratory distress syndrome, Alzheimer’s disease, an allergy, an allograft rejection, an angiogenic disorder, asthma, atherosclerosis, atopic dermatitis, autoimmune gastritis, autoimmune hemolytic anemia, autoimmune neutropenia, bone resorption disease, cachexia, cardiac hypertrophy, cardiac reperfusion injury, cerebral ischemia, cerebral malaria, chronic active hepatitis, chronic myelogenous leukemia, chronic obstructive pulmonary disease, chronic pancreatitis, chronic pulmonary inflammatory disease, chronic thyroiditis, a condition associated with prostaglandin endoperoxidase synthase-2, Crohn’s disease, cutaneous lupus, diabetes, discoid lupus erythematosus, a disease characterized by massive neutrophil infiltration, endotoxemia fever due to  infection, glomerulonephritis, gout, gouty arthritis, graft versus host disease, Graves’ disease, inflammatory bowel disease, an inflammatory reaction induced by an endotoxin, influenza, an ischemia in heart attack, an ischemia in stroke, Kaposi’s sarcoma, keloid formation, lupus nephritis, metastatic melanoma, multiple myeloma, multiple sclerosis, muscle degeneration, a myalgia due to infection, myasthenia gravis, myocardial ischemia, a neurodegenerative disease caused by traumatic injury, organ hypoxia, osteoarthritis, osteoporosis, pancreatic B-cell disease, Parkinson’s disease, pemphigus vulgaris, psoriasis, psoriatic arthritis, pulmonary sarcoidosis, pyresis, Reiter’s syndrome, renal reperfusion injury, rheumatoid arthritis, rheumatoid spondylitis, rubella arthritis, scar tissue formation, scleroderma, sepsis, septic shock, shigellosis, silicosis, stroke, systemic lupus erythematosis, thrombin-induced platelet aggregation, thrombocytopenia, thrombosis, toxic shock syndrome, traumatic arthritis, tuberculosis, ulcerative colitis, vascular hyperplasia, and a viral disease.

17. The method according to Claim 16, wherein the angiogenic disorder is an ocular neovasculization, an infantile hemangioma, or a solid tumor.

18. The method according to Claim 16, wherein the cachexia is cachexia secondary to infection.

19. The method according to Claim 16, wherein the viral disease is an acute hepatitis infection, anthrogryposis-renal dysfunction-cholestasis syndrome, cytomegalovirs retinitis, herpes, or a human immunodeficiency virus infection.

20. The method according to Claim 19, wherein the acute hepatitis infection is hepatitis A, hepatitis B, or hepatitis C.

21. The method according to Claim 19, wherein the human immunodeficiency virus infection is acquired immunodeficiency syndrome.


Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 13 and 14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Weinstein, et al. in US 10,479,793.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted imidazo[1,2-b]pyridazine of the formula (I), shown to the left, where R1 = -NHC1-C6 alkyl; R2 = -H; R3 = -C3-C8 cycloalkyl; and R4 = -optionally substituted, bicyclic 8- to 10-membered heterocyclyl containing 1-3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and/or a pharmaceutical composition thereof, as a modulator of interleukin-23 activity and/or interferon- activity.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
	Weinstein, et al. (US 10,479,793) teaches a substituted imidazo[1,2-b]pyridazine of the formula (I), shown to the right, where R1 = -NHCH3; R2 = -H; R3 = -cyclobutyl; and R4 = -indolin-1-yl, and/or a pharmaceutical composition thereof, as a modulator of interleukin-23 activity and/or interferon- activity [columns 43-44, Example number 10; and pharmaceutical compositions - column 4, lines 46-48].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted imidazo[1,2-b]pyridazines of the formula (I).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that the applied reference has a common assignee, inventor, and/or joint inventor with the instant invention.
	Furthermore, the inventor or joint inventor should also note that based upon the earlier effectively filed date of US 10,479,793, it constitutes prior art under 35 U.S.C. § 102(a)(2).
	Consequently, the inventor or joint inventor should further note that this rejection under 35 U.S.C. § 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in US 10,479,793 was obtained directly or indirectly from the inventor or joint inventor of this invention and is thus not prior art in accordance with 35 U.S.C. § 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. § 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. § 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement, respectively.
	Also, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624